         Case 1:19-cv-01915-JEB Document 20 Filed 12/18/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
CAUSE OF ACTION INSTITUTE                  )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) Civil Action No. 19-1915 (JEB)
                                           )
EXPORT-IMPORT BANK                         )
OF THE UNITED STATES                      )
                                           )
                  Defendant.               )
__________________________________________)

                JOINT STATUS REPORT AND PROPOSED SCHEDULE

       Pursuant to the Court’s November 18, 2019 Minute Order, Plaintiff Cause of Action

Institute (“CoA Institute”) and Defendant Export-Import Bank of the United States (“Ex-Im

Bank”), by and through their undersigned counsel, provide the following joint status report and

proposed schedule.

1.     This lawsuit involves two Freedom of Information Act (“FOIA”) requests made by CoA

       Institute to the Ex-Im Bank: FOIA Request # 201800076F, dated September 20, 2018, and

       FOIA Request # 201900047F, dated May 24, 2019.

2.     CoA Institute filed its Complaint on June 26, 2019. ECF No. 1. Ex-Im Bank filed its

       Answer on August 8, 2019. ECF No. 13.

3.     On August 28, 2019, Ex-Im Bank issued its full and final response, including the

       production of non-exempt portions of responsive records, to FOIA Request # 201800076F.

4.     On September 30, 2019, Ex-Im Bank issued its first response, including the production of

       non-exempt portions of response records, to FOIA Request # 201900047F.

5.     As part of its processing of records responsive to FOIA Request # 201900047F, Ex-Im

       Bank forwarded records to the U.S. Government Accountability Office (“GAO”) for
          Case 1:19-cv-01915-JEB Document 20 Filed 12/18/19 Page 2 of 2



       consultation regarding GAO equities within these records. The records sent to GAO are

       the only remaining records to be processed in response to FOIA Request # 201900047F.

6.     Defendant has conferred with GAO and determined that it will be able to produce the

       non-exempt portions of responsive records, if any, by January 16, 2020.

7.     Accordingly, the parties propose that the Court defer setting a briefing schedule at this time

       and instead direct the parties to submit another joint status report by January 23, 2020.

Date: December 18, 2019                           Respectfully submitted,


/s/ Ryan P. Mulvey                                JESSIE K. LIU, D.C. Bar No. 472845
Ryan P. Mulvey (D.C. Bar. No. 1024362)            United States Attorney
Lee A. Steven (D.C. Bar No. 468543)
                                                  DANIEL F. VANHORN, D.C. Bar No. 924092
                                                  Chief, Civil Division
CAUSE OF ACTION INSTITUTE
1310 N. Courthouse Road, Suite 700                /s/ April Denise Seabrook
Arlington, VA 22201-2961                          APRIL DENISE SEABROOK
Telephone: (571) 482-4182                         D.C. Bar No. 993730
ryan.mulvey@causeofaction.org                     Assistant United States Attorney
lee.steven@causeofaction.org                      555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
Counsel for Plaintiff                             Telephone: 202-252-2525
                                                  April.Seabrook@usdoj.gov

                                                  Counsel for Defendant




                                                 2
